02-12-169-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00169-CV
 
 



In re Freddie & GloDean Gardner


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered the “Emergency Relator’s Indigent Pauper’s Motion To Set
Aside And Stay Writ Of Possession Issued Against Relator, By County Court At
Law No.2, While Perfected, Appeal No: 02-00078-CV, Is Presently In Progress In
The Court Of Appeals, Second District Of Texas,” which we construe as a petition
for writ of mandamus and a motion for emergency relief and is of the opinion
that relief should be denied.  Accordingly, relators’ petition for writ of
mandamus and motion for emergency relief are denied.
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and GABRIEL, JJ.
 
DELIVERED: 
April 30, 2012




[1]See
Tex. R. App. P. 47.4, 52.8(d).